Order filed June 12, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00230-CV
                                  ___________
   DAN MICHAEL PANNELL AND EVERLASTING ARMS, Appellants
                                          V.
                         INVUM THREE LLC, Appellee


               On Appeal from County Civil Court at Law No. 3
                            Harris County, Texas
                     Trial Court Cause No. 541012103


                                     ORDER
      No reporter’s record has been filed in this case. Court reporter Laura M.
Cutherell informed this court that appellants have not made arrangements for
payment for the reporter’s record. On May 15. 2018, the clerk of this court notified
appellants that we would consider and decide those issues that do not require a
reporter’s record unless appellants, within 15 days of notice, provided this court with
proof of payment for the record. See Tex. R. App. P. 37.3(c). Appellants filed no
response.
      Accordingly, we order appellants to file a brief in this appeal by July 11, 2018.
If appellants fail to comply with this order, the court will dismiss the appeal for want
of prosecution. See Tex. R. App. P. 42.3(b).



                                    PER CURIAM




                                           2